Citation Nr: 0804269	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Munroe 
Regional Medical Center from February 20, 2004 to February 
24, 2004.  


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which granted reimbursement or payment 
for medical expenses incurred as a result of treatment at 
Munroe Regional Medical Center from February 15, 2004 to 
February 19, 2004, but denied reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Munroe Regional Medical Center from February 20, 
2004 to February 24, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is not service-connected for any disability.  He 
received medical care at Munroe Regional Medical Center on 
February 15, 2004 to February 24, 2004.  VA authorized 
payment through February 19, 2004, the date of stabilization.  
The veteran is now seeking payment or reimbursement for the 
expenses incurred for treatment from February 20, 2004 to 
February 24, 2004.

On his May 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office.  Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing 
on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  The veteran is 
entitled to a hearing before a Veterans Law Judge, either in 
person, or via video conference in lieu of an in-person 
hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.700 (2008). 

A hearing before a Veterans Law Judge was scheduled in 
February 2007, and the veteran failed to appear.  Prior to 
that hearing, however, the veteran faxed in a letter 
requesting that a Board representative call him to verify the 
date and location of the hearing.  He also requested that the 
hearing be moved to the Gainesville VAMC instead of the St. 
Petersburg Regional Office.   The record reflects that the 
veteran testified at a personal hearing in January 2006 at 
the VA Medical Center in Gainesville; this hearing was not 
conducted by a Veterans Law Judge.


In light of the fax, which was received prior to the 
scheduled February 2007 hearing, and the apparent confusion 
regarding the location at which hearings before a Veterans 
Law Judge are conducted, the Board finds that the veteran 
should be given the opportunity to clarify which type of 
hearing he wants, and schedule him for one additional 
hearing, if he so chooses.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and clarify 
whether he would like to testify via 
videoconference or in person before a 
Veterans Law Judge, in either case, it 
requires him to appear at the St. 
Petersburg RO.  If he chooses not to 
attend such a hearing, his hearing 
request withdrawal should be noted in the 
claims folder.  

2.  If the veteran chooses to testify via 
videoconference or before a Veterans Law 
Judge, the VAMC should schedule the 
hearing at the earliest opportunity.  The 
veteran should be notified in writing of 
the date, time and location of the 
hearing.  Place a copy of this letter in 
the claims folder.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



